Citation Nr: 1433473	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-39 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for a right fifth finger disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes to the Board of Veteran's Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.


FINDING OF FACT

At all times during the pendency of the appeal, the most probative evidence of record shows that the Veteran's right fifth finger disability is manifested by pain with slight hyperextension of the proximal interphalangeal joint and metacarpophalangeal joint as well as elevation of the mid metacarpal but no muscle atrophy, swelling, warmth, tenderness, ankylosis, or other adverse symptomatology that equates to amputation.


CONCLUSION OF LAW

The criteria for a compensable rating for a right fifth finger disability have not been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215-5230 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Initially, the Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for the disability.  In Dingess, the Court also held that in cases where service connection has been granted and initial disability evaluations have been assigned, the service connection claims have been more than substantiated, they have been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service records from the Northport VA Medical Center and from Dr. Bollhofer.  See 38 U.S.C.A. § 5103A(b).  The record also shows that the Veteran was afforded a VA examination in June 2009 that is adequate to adjudicate the claim because after a review of the record on appeal and an in-depth examination of the claimant, the examiner thereafter provided a medical opinion as to the severity of the disability and a rationale for the opinion that allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran maintains that his right fifth finger disability warrants at least a compensable rating because his right hand is his dominant hand and he has chronic pain in that finger/hand because of his service connected disability.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The August 2009 rating decision granted service connection for a right fifth finger disability and assigned it a non compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5215-5230, effective from March 10, 2009.

Initially, the Board notes that dominant hand for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2013).  In this case, evidence reflects that the Veteran is right-handed.  See June 2009 VA examination report.

As to a compensable rating under Diagnostic Code 5230, it provides a noncompensable rating for any degree of limitation of motion, whether it affects the minor or the major hand.  Accordingly, the Board finds that a compensable evaluation is not warranted under Diagnostic Code 5230 regardless of the competent and credible complaints of pain made by the Veteran in writings to VA as well as in his treatment records and at his June 2009 VA examination because Diagnostic Code 5230 does not provide for a compensable rating for limitation of motion of the joint, regardless of any additional functional loss due to pain, weakness, and flare-ups taking into account 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013) and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain) and Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and allows a minimal compensable rating for joints when the rating criteria provides a compensable rating).  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit); Also see Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Since the Veteran's adverse symptomatology has been substantially the same at all times during the pendency of the appeal, the Board finds that consideration of a staged rating is not warranted.  Fenderson.

As to a compensable rating for the Veteran's service-connected right fifth finger disability due to ankylosis under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2013), the Board notes that it provides a noncompensable rating for any degree of ankylosis of the little finger, whether it affects the minor or the major hand.  Accordingly, the Board finds that a compensable evaluation is also not warranted under Diagnostic Code 5227.  Since the Veteran's adverse symptomatology has been substantially the same at all times during the pendency of the appeal, the Board finds that consideration of a staged rating is not warranted.  Fenderson.

As to rating the Veteran's right fifth finger disability as an amputation under 38 C.F.R. § 4.71a, Diagnostic Code 5156 (2013), at the June 2009 VA examination as well as in his VA treatment records the Veteran complained of pain.  Moreover, on examination, the VA examiner found slight hyperextension of the proximal interphalangeal joint and metacarpophalangeal joint, elevation of the mid metacarpal, occasional numbness and tingling along the phalangeal joint, and reduced pinch strength and grip strength in the right hand.  

However, the VA examiner did not opine, and the record does not otherwise show, that the occasional numbness and tingling along the phalangeal joint and reduced pinch strength and grip strength in the right hand were residuals of the service connected disability.  Moreover, the examiner specifically opined that there was no muscle atrophy, swelling, warmth, or tenderness and the Veteran could make a fist.  It was also opined that he was able to oppose all his fingers.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Similarly, the Board finds the report by the VA examiner as to the severity of the Veteran's right fifth finger disability more probative than the lay claims from the claimant and others found in the claims file.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Given the above, the Board finds that the Veteran's degree of adverse symptomatology as reported by the VA examiner, which is limited to slight hyperextension of the proximal interphalangeal joint and metacarpophalangeal joint as well as elevation of the mid metacarpal, as well as his complaints of pain do not form a sufficient basis for finding the severity of his right fifth finger disability is equivalent to an amputation.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Accordingly, the Board finds the criteria for rating the right fifth finger disability as an amputation under Diagnostic Code 5156 have not been met.  38 C.F.R. § 4.71a.  Since the Veteran's adverse symptomatology has been substantially the same at all times during the pendency of the appeal, the Board finds that consideration of a staged rating is not warranted.  Fenderson.

As to rating the Veteran's right fifth finger disability under any other Diagnostic Code used to rate finger disabilities and/or as a wrist disability, the Board finds that given the nature and location of his service connected disorder that it is not ratable under any of the other criteria to rate finger disabilities and/or the wrist because these other criteria do not deal with his right fifth finger.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5215 to 5230 (2013); Butts.  Since the Veteran's adverse symptomatology has been substantially the same at all times during the pendency of the appeal, the Board finds that consideration of a staged rating is not warranted.  Fenderson.

Further, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2013) is not warranted at any time during the pendency of the appeal. 

The Board has also consider the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims she is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed, and the evidence of record does not suggest, that the disability on appeal prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

In adjudicating the current appeal, the Board has also considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claim the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A compensable rating for a right fifth finger disability is denied at all times during the pendency of the appeal. 





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


